Citation Nr: 0113384	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  97-21 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for asthma.  

2.  Entitlement to service connection for a low back 
disorder.  

3.  Entitlement to service connection for sinusitis.  

4.  Entitlement to service connection for a right wrist 
disorder, to include carpal tunnel syndrome.  

5.  Entitlement to service connection for a left wrist 
disorder, to include carpal tunnel syndrome.  

6.  Entitlement to service connection for a gastrointestinal 
disability, claimed as gastroenteritis.  

7.  Entitlement to service connection for vaginitis and yeast 
infections.  

8.  Entitlement to service connection for a left hip 
disorder.  

9.  Entitlement to service connection for the residuals of a 
C-section.  

10.  The propriety of an initial noncompensable rating for 
pelvic inflammatory disease, post operative status.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.  Horrigan, Counsel.  


INTRODUCTION

The veteran had active service from October 1984 to July 
1995.  She also had 4 months and 16 days of prior active 
service.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision by the RO that 
denied service connection for decreased visual acuity, a 
middle ear infection, a cervical spine disability, asthma, 
low back pain, sinusitis, bilateral wrist disability, chest 
pain, gastroenteritis, an allergic reaction to sulfa drugs, a 
perineal cyst, residuals of a C-section, residuals of a 
miscarriage, postoperative residuals of eye lid surgery, a 
right little finger disability, herpes zoster, sore throats, 
serous otitis, labyrinthitis, chronic vaginitis with yeast 
infection, a left hip disability, residuals of wisdom teeth 
extraction, a breast discharge, allergies, residuals of 
exposure to chlorine gas exposure, and residuals of a brain 
scan.  In a rating decision of September 1996 the RO granted 
service connection for status post pelvic inflammatory 
disease and assigned a noncompensable rating for that 
disability, effective August 1, 1995.  A timely notice of 
disagreement to that rating was filed.  

Although provided a statement of the case which addressed the 
above issues, in her VA Form 9 dated in February 1997 the 
veteran limited her appeal to certain issues; she did not 
perfect a timely appeal in regard to the issues of service 
connection for a cervical spine disability, defective vision, 
a middle ear infection, chest pains, allergy to sulfa drugs, 
residuals of eye lid surgery, a right little finger 
disability, herpes zoster, serous otitis, labyrinthitis, 
extraction of wisdom teeth, a breast discharge, and residuals 
of chlorine gas exposure.  Accordingly these issues will not 
be addressed herein.  

In a rating decision of May 2000, the RO granted service 
connection for migraine headaches and assigned a 
noncompensable rating for this disability from August 1, 
1995.  The veteran did not file a timely notice of 
disagreement with this rating action and that issue is 
therefore not in appellate status.  

In January 2001, the veteran appeared and gave testimony at 
an RO hearing before the undersigned Board member.  A 
transcript of this hearing is of record.  At the January 2001 
hearing the veteran indicated that she wished to withdraw 
from appellate status the issues of service connection for a 
perineal cyst, residuals of a miscarriage, allergies, sore 
throats and residuals of a brain scan.  Accordingly, the 
issues currently on appeal are as listed on the title page of 
this decision.  

For reasons made evident below, the issues of service 
connection for a left wrist disorder, a right wrist 
disability, sinusitis, a gastrointestinal disability and a 
left hip disability, and the issue of a compensable rating 
for pelvic inflammatory disease will be discussed in the 
remand section of this decision.  


FINDINGS OF FACT

1.  The veteran's currently diagnosed asthma had its onset 
during service.  

2.  The veteran developed a chronic disorder resulting in 
vaginitis and vaginal infections during service.  

3.  The veteran has a keloidal abdominal scar, diastasis 
recti and an abdominal hernia, which are residuals of a C-
section performed during service.  

4.  The veteran has a chronic low back disorder that had its 
onset during service.  


CONCLUSIONS OF LAW

1.  The veteran's asthma was incurred during service.  
38 U.S.C.A. §§ 1110, 1131, Veterans Claims Assistance Act of 
2000, Pub. Law, No. 106-475 § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. § 3.303(2000).  

2.  A chronic disability characterized as vaginitis and 
vaginal infections was incurred during service.  38 U.S.C.A. 
§§ 1110, 1131(West 1991), Veterans Claims Assistance Act of 
2000, Pub. Law, No. 106-475 § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. § 3.303(2000).  

3.  Residuals of a C-section, to include a keloidal abdominal 
scar, diastasis recti, and an abdominal hernia were incurred 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 1991), 
Veterans Claims Assistance Act of 2000, Pub. Law, No. 106-475 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 4.116 (2000).  

4.  The veteran incurred a chronic low back disorder during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991), Veterans 
Claims Assistance Act of 2000, Pub. Law, No. 106-475 § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. § 5107).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  However, in view of the decision below in regard 
to the veteran's claims for entitlement to service connection 
for asthma, service connection for a low back disorder, 
service connection for vaginitis and vaginal infections, and 
service connection for residuals of a C-section, no further 
notification or development under the Veterans Claims 
Assistance Act of 2000 will be necessary in regard to these 
issues.  

I. Factual Background  

On the veteran's September 1983 examination prior to service 
enlistment, a clinical evaluation was unremarkable.  It was 
specifically reported that there was no gynecological 
pathology.  Review of the veteran's service medical records 
revealed that the veteran was seen in January 1985 with 
complaints of abdominal pain, and a vaginal discharge.  The 
assessment was pelvic inflammatory disease.  

In late May 1985, the veteran was seen for complaints that 
included intermittent low back pain of several months' 
duration.  Also in May 1985, the veteran was seen for 
respiratory complaints, which included wheezing and nasal 
congestion.  She gave a history of these symptoms since 
childhood.  A family history of asthma was reported.  
Evaluation revealed mild nasal congestion and maxillary sinus 
tenderness.  Pulmonary function studies revealed a mild 
obstruction with bronchodilator response.  The diagnoses 
included allergic rhinitis and probable asthma.  

Later May 1985, the veteran was again seen for complaints of 
low back pain.  It was said that the veteran could recall no 
obvious injury.  The pain was said to develop in the low back 
and to radiate upwards.  It usually arose after prolonged 
standing or sitting, and with extension.  Evaluation revealed 
an increased lumbar lordosis and tenderness in the paraspinal 
muscles.  Range of motion was within normal limits, but with 
pain.  The assessment was rule out mechanical low back pain.  

In early June 1985, the veteran was seen for the evaluation 
of asthma.  The veteran was seen in early July 1985 for the 
treatment of abdominal pain and a vaginal discharge.  When 
she was seen in December 1985 for complaints of urinary 
frequency and stomach and abdominal pain, a thick white 
vaginal discharge was noted.  The assessment was vaginal 
candidiasis.  After being seen for abdominal pain in April 
1986 the assessment was questionable pelvic infection.  

The veteran was seen in May 1986 with complaints of low back 
pain of four weeks duration that developed after she 
participated in track and field events.  Evaluation revealed 
increased lumbar lordosis and increased pain on extension.  
Tenderness to palpation in the L5-S1 area was reported.  Deep 
tendon reflexes were symmetrical and motor strength and 
sensation were normal.  Straight leg raising was negative.  
The assessment was low back pain.  In August 1986 the veteran 
was again seen for low back pain.  

In November 1986 the veteran was seen for immunotherapy for 
seasonal allergic rhinoconjunctivitis.  It was noted that the 
veteran had a history of asthma that was poorly controlled 
during the allergy season.  In July 1987, the veteran 
received treatment for yeast vaginitis.  The veteran was 
treated for low and mid back pain in October 1987 and the 
assessment was lumbosacral strain.  That same month, the 
veteran was again treated for a vaginal infection.  The 
assessment was yeast vulvitis.  The veteran was also 
reportedly treated for asthma and allergic rhinitis in 
December 1987.  

When seen for a gynecological evaluation in April 1988, the 
veteran gave a history of asthma since 1985.  The veteran was 
hospitalized at a military facility in late April 1988 for 
the treatment of low back pain.  Recent trauma was denied.  
Physical evaluation revealed tenderness along the L4-5 
spinous process area and there was increased buttock pain on 
bilateral straight leg raising.  No neurologic deficits were 
reported.   There was tightness reported in the left 
paraspinous muscles.  The final diagnosis was mechanical low 
back pain.  

The veteran was seen in April 1988 for the treatment of 
vaginitis.  A further hospitalization in May and June 1988 
for low back pain is indicated.  During outpatient treatment 
later in June 1988, the veteran's low back was reported to be 
improved and stable.  She was provided with a limited 
physical profile because of low back pain.  

In early June 1988, the veteran was seen with a complaint of 
constant genital itching.  The assessment was possible yeast 
infection.  The veteran was provided with a vaginal cream.  
She was again seen in September 1988 with complaints of a 
burning sensation in the vaginal area.  A history of "off 
and on" yeast infections was reported.  In April 1989 the 
veteran was treated for bronchitis.  She was seen in early 
July 1989 for the treatment of bacterial vaginitis.  On a 
health questionnaire for dental treatment conducted in 
November 1989, the veteran gave a history that included low 
back pain.   In January 1990 the veteran was again seen for 
the treatment of candida vaginitis.  

When seen for allergy immunology studies in February 1990, 
the veteran said that she had developed wheezing nasal 
congestion, and raspy breathing in 1985.  After evaluation, 
the impressions included allergic rhinitis and exercise 
induced asthma.  In September 1990, the veteran was again 
seen for the treatment of vaginitis.  She was treated for 
candida yeast vaginitis in January 1991 and again for 
vaginitis in May 1991and August 1991.  

During an occupational health questionnaire in July 1990 the 
veteran reported a history that included asthma and hay 
fever, as well as a history of joint pains.  Later in July 
1990 it was reported that the veteran was being given 
Proventil for asthma.  

The veteran was treated in April 1992 for neck pain and low 
back pain after she was involved in a motor vehicle accident.  
X-rays were negative for fracture, disc compression, 
spondylolisthesis, or soft tissue swelling.  Later in April 
1992, the veteran was again seen for back pain.  In May 1992, 
the veteran was seen for the treatment of candidiasis.  The 
veteran was again seen in late September and early October 
for complaints of intermittent and worsening low back pain 
since her accident the previous April.  After evaluation, the 
assessments were chronic mechanical low back pain and poor 
spinal mobility.  When she was seen in late October 1992, it 
was reported that the veteran's low back pain was slowing 
resolving.  She was again seen for evaluation of her low back 
pain in December 1992.  At that time, the pain was again said 
to be resolving.  

The veteran was again treated for vaginitis in December 1992, 
January 1993, and February 1993.  In March 1993 the veteran 
was again treated for what was assessed to be chronic low 
back pain.  During a periodic service medical examination in 
August 1993, it was reported in the physician's summary that 
the veteran was diagnosed with asthma in 1985 and had her 
most recent attack two months prior to the examination.  The 
veteran was also reported to have had chronic back pain since 
1986.  This was said to be a muscle strain.  In the report of 
medical history, the veteran indicated that she had hay 
fever, asthma, shortness of breath, chest pain, and recurrent 
back pain.  In September 1994 the veteran was noted to have 
swelling around the incision site of a C-section.  This was 
said to be painful while performing exercise.  

During March 1995 the veteran was seen for a check up of the 
residuals of a June 1994 C-section.  At that time, the 
veteran was noted to complain of abdominal pain while doing 
sit-ups.  Keloid formation was noted around the incision site 
and there were minimal diastasis recti above the incision 
keloid.  It was noted that the diastasis recti were 
resolving.  When the veteran was seen in April 1995 primarily 
for the treatment of epigastric pain, she was also noted to 
complain of lower back pain. 

On the veteran's examination prior to service discharge in 
April 1995, a clinical evaluation revealed no pertinent 
abnormalities.  In the report of medical history the veteran 
indicated asthma, shortness of breath, chest pain, and 
recurrent back pain.  In the physician's summary, it was 
reported that asthma had been diagnosed in 1985 with the most 
recent attack in 1989.  

The veteran was hospitalized at a military facility in 
October and November 1995, for the treatment of a chronic 
pelvic infection.  During the course of this hospitalization, 
a history of asthma was reported.  It was noted that the 
veteran had not had an attack for six years.  During this 
hospitalization, the veteran also reported that she had 
disorders which included sinusitis, pain in the back, and 
carpal tunnel syndrome in both wrists.  

On VA general medical examination in February 1996 the 
veteran reported that she had been diagnosed with asthma in 
1985.  Her primary symptoms were wheezing and shortness of 
breath.  She used Proventil inhalant as needed and her last 
attack had occurred a couple of months earlier.  On 
evaluation of her respiratory system, the lung fields were 
clear to auscultation and there was no wheezing.  A chest x-
ray showed the lungs and costophrenic angles were clear.  The 
diagnoses of the examination included a history of asthma.  

During the February 1996 VA general medical examination the 
veteran said that she had noted the onset of low back pain in 
1992.  She did not relate this to any specific injury, but 
had been told that it was related to weight lifting.  She 
complained of back pain at the time of the examination and 
said that her back hurt most of the time.  Physical 
evaluation revealed no tenderness to percussion over the 
spine and there were no postural abnormalities or fixed 
deformities noted.  Range of motion in the low back was 
reported to be 30 degrees of flexion, 20 degrees of 
extension, right and left lateral flexion of 25 degrees, and 
right and left rotation of 40 degrees.  No pain was noted on 
motion of the lumbar spine and no neurological deficits were 
found.  An x-ray of the lumbosacral spine showed normal 
position and alignment of the vertebral column.  The 
vertebral bodies were normal in height and the intervertebral 
disc spaces, pedicles, and processes were intact.  The 
diagnosis was status post history of mid to low back pain, 
probably secondary to chronic thoracic and lumbar strain; 
rule out other structural abnormalities of the thoracic and 
lumbar spine.  

On evaluation of the veteran's digestive system conducted 
during the February 1996 VA general medical examination, it 
was noted that there was a six-inch healed surgical scar in 
the pubic hairline.  There was moderate keloid formation in 
the scar and a periumbilical midline diastasis recti.  A 
small hernia could be detected with mild coughing.  The 
diagnosis was status post abdominal diastasis recti with a 
small hernia.  

Private clinical records reflect private outpatient treatment 
beginning in February 1998 for various disorders including 
vaginitis, asthma, and chronic low back pain.  

During the January 2001 RO hearing before the undersigned 
Board member, the veteran said that she developed asthma in 
1985 during service, and was treated for this disorder with a 
Proventil aspirator.  Preservice asthma was denied.  She said 
that she was currently receiving private treatment for asthma 
and was taking Accolate in pill form.  She also said that she 
had been privately treated for this disability since 1996.  
The veteran also said that she initially injured her low back 
shortly after she began service.  It had been reported that 
the veteran's low back disorder was primarily muscular in 
nature and caused severe muscle spasms.  She indicated that 
she received regular medical treatment for her low back 
disability from her private physician.  She said that she 
wore a back brace.  It was also reported that her back pain 
radiated down her right leg.  The veteran also said that she 
had had numerous vaginal infections that began in the service 
and had persisted thereafter.  In addition, the veteran said 
that she had muscle herniation in the area of her C-section 
and that this was associated with her keloids and scar from 
that surgery.  


II. Legal Analysis.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for disability diagnosed after discharge from 
service when the evidence indicates that it had its onset 
during service.  38 C.F.R. § 3.303(d) (2000).  For a showing 
of chronic disease during service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity in service may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).  

The veteran's service medical records reveal considerable 
treatment during service for respiratory distress and a 
diagnosis of asthma was rendered on several occasions while 
the veteran was on active service.  It was also noted in the 
service medical records that the veteran was provided 
Proventil for the treatment of her asthma symptoms.  While 
asthma was diagnosed only by history following a VA 
examination conducted in February 1996, records from a 
private health care provider reference several treatments for 
asthma subsequent to that VA examination.  In view of the 
evidence showing that the veteran currently has chronic 
asthma and that this disability had its onset during active 
service, service connection for asthma is warranted.  

The veteran's service medical records also reveal that the 
veteran underwent a C-section in June 1994 and therefore 
received treatment for pain at the site of the surgical 
incision.  During an evaluation in March 1995, keloid 
formation was noted around the incision site and there were 
minimal diastasis recti above the incision keloid.  On the 
February 1996 VA general medical examination, it was noted 
that there was a six-inch healed surgical scar in the pubic 
hairline.  There was moderate keloid formation in the scar 
and a periumbilical midline diastasis recti.  A small hernia 
could be detected with mild coughing.  These findings clearly 
constitute residuals of the veteran's 1994 inservice C-
section.  In this regard, the Board notes that, according to 
Note 1, 38 C.F.R. § 4.116 (2000), pregnancy and childbirth 
are not disabilities for rating purposes.  However chronic 
residuals of medical or surgical complications of pregnancy 
may be disabilities for rating purposes.  Keloid scarring, 
periumbilical diastasis recti, and herniation at the site of 
the C-section appear to satisfy this definition and, 
accordingly, service connection for these residuals of the C-
section is warranted.  

Review of the service medical records also reveals numerous 
inservice treatments for vaginitis and vaginal infections.  
Post service medical records show continuing treatment for 
similar symptoms.  The Board therefore concludes that the 
veteran developed a chronic condition resulting in vaginitis 
and vaginal infections during service and that service 
connection for this disability is also warranted.  

The veteran's service medical records also reflect periodic 
treatment for low back pain which was variously diagnosed as 
lumbosacral strain and mechanical low back pain.  The veteran 
was placed on a limited physical profile during service 
because of this disability and she reported a history of 
recurrent back pain on her examination prior to final 
discharge from service.  During a post service 
hospitalization at a military medical facility shortly after 
her service discharge, a history of back pain was again 
reported.  Following the February 1996 VA general medical 
examination, the veteran's low back pain was assessed as 
being the probable result of a low back strain.  In view of 
this evidence the Board concludes that the veteran developed 
a chronic lumbosacral strain during service and service 
connection for this disability is therefore warranted.   


ORDER

Service connection for asthma is granted.  

Service connection for vaginitis and vaginal infections is 
granted.  

Service connection for residuals of a C-section is granted.  

Service connection for a low back disorder is granted.  


REMAND

In addition to the issues for which service connection has 
been granted, the veteran is seeking service connection for 
sinusitis, bilateral wrist disorders, a gastrointestinal 
disorder, and a left hip disorder, as well as a compensable 
rating for pelvic inflammatory disease.  The Board notes 
initially that the record contains computer-generated 
documents that indicate that the veteran was scheduled for 
surgical/gynecological examination in April 1997, for which 
she failed to report.  It is also indicated that the veteran 
was scheduled for another surgical/gynecological examination 
as well as a surgical examination, a compensation and pension 
examination, and a neurological examination in July and 
August 1998, for which the veteran also failed to report.  
However, the record contains an August 1998 letter from a VA 
medical center sent to the veteran at an address in Laurel, 
Maryland.  This letter was returned by the Postal Service 
because the forwarding period had expired.  The veteran 
herself has alluded to problems she has had in changing her 
address of record.  In view of this, the Board concludes that 
the veteran most likely did not receive notification of the 
VA examinations scheduled in July and August 1998.  

In regard to the veteran's claims for sinusitis, the Board 
notes that the veteran was seen for respiratory complaints in 
May 1985, which included wheezing and nasal congestion.  
Evaluation revealed mild nasal congestion and maxillary sinus 
tenderness.  The diagnoses included sinusitis. On a health 
questionnaire for dental treatment conducted in November 
1989, the veteran gave a history of sinus disease.  Sinus 
problems were also reported during an occupational health 
questionnaire in July 1990.  The veteran also indicated that 
she had sinusitis in the report of medical history of a 
periodic service medical examination conducted in August 
1993.  In November 1994. during service, the veteran was seen 
with complaints of sinus pressure and nasal discharge for the 
previous two days.  The veteran was seen again in early 
December 1994 for the treatment of sinusitis, which was said 
to be responding to treatment.  A sinus x-ray of January 1995 
revealed findings indicative of moderate chronic maxillary 
sinusitis.  While no clinical findings of sinusitis were 
shown on the veteran's April 1995 examination prior to 
service discharge, she did indicate that she had a sinus 
disability in the report of medical history given during this 
examination.  A similar history was reported during a 
hospitalization at a military facility in October and 
November 1995, several months after the veteran's discharge.  

During a VA general medical examination in February 1996, the 
veteran gave a history of sinusitis.  On evaluation, there 
was no tenderness to palpation over the maxillary sinuses.  
During a nose and sinus evaluation, the veteran gave a 
history of recurrent sinus infections and allergies.  A 
discussion of the sinus pathology found on the examination 
was to be contained in a report of a sinus x-ray, but no such 
report is associated with the claims folder and it appears 
that no sinus x-ray was performed at the time of this 
examination.  The Board also notes that while the veteran 
stated at her January 2001 RO hearing that she has received 
considerable treatment for sinusitis since discharge from 
service, none of the private clinical records of post service 
treatment make reference to this disorder.  

In view of the above, the Board is uncertain as to whether or 
not the veteran currently has chronic sinusitis related to 
service.  Therefore, further development by the RO is 
necessary prior to further appellate consideration of the 
veteran's claim for service connection for sinusitis.  

The veteran is also seeking service connection for carpal 
tunnel syndrome in the right and left wrists.  During 
treatment for an upper respiratory infection in February 
1985, while in the service, the veteran was also noted to 
complain of pain in the right wrist of two weeks' duration.  
It was noted that the veteran denied trauma, but did report 
that she had been doing push-ups.  Mild decreased motion in 
the wrist secondary to pain was reported.  Also, grip on the 
right was very weak due to pain.  In May 1994, it was 
reported that the veteran needed a consultation for 
evaluation of carpal tunnel syndrome in both wrists.  In 
December 1994, a diagnosis of rule out carpal tunnel syndrome 
was reported.  

The veteran was again seen in January 1995 for symptoms of 
carpal tunnel syndrome.  She was reported to have bilateral 
wrist pain and paresthesia.  Splints were said to be 
ineffective.  It was noted that the Tinel's and Phalen's were 
negative.  The assessment was wrist pain, rule out carpal 
tunnel syndrome.  Electroneuromyography studies performed in 
February 1995 were reported to be normal.  On the veteran's 
April 1995 examination prior to service discharge, the 
diagnoses included bilateral wrist pain.  

During a hospitalization at a private facility in October and 
November 1995 the veteran indicated that she had carpal 
tunnel syndrome in both wrists.  

During a February 1996 VA general medical examination, the 
veteran gave a history of bilateral wrist pain in 1994, which 
was not related to a specific injury.  At the time of the 
examination, the veteran said that her wrists were fine if 
she didn't try to type too fast.  She also said that she had 
no pain at the time of examination.  After evaluation, the 
diagnoses included status post past history of bilateral 
wrist pain of questionable etiology; none at present.  (It is 
noted that the report of the February 1996 VA general medical 
examination indicated that the examination was to include a 
neurology consultation.  No report of a neurological 
evaluation performed in connection with the February 1996 VA 
general medical examination is in the claims folder.)  

In May 1999 the veteran was treated privately for complaints 
of pain in the wrists and pain and numbness in the hands.  It 
was said that she was diagnosed with carpal tunnel syndrome 
in the past and that surgery was discussed, but not 
performed.  Evaluation revealed mild tenderness in the wrists 
with positive Phalen's and positive Tinel's signs.  During 
treatment in June 1999 it was reported that the veteran's 
carpal tunnel syndrome was not improving.  When seen in 
October 1999 the veteran said that she had had surgery on her 
right wrist a couple of months earlier.  (No clinical records 
reflecting surgery for carpal tunnel syndrome in the right 
wrist is of record.)  In August 2000 it was reported that the 
veteran still had considerable pain in her wrists and 
forearms.  She was said to have had a repetitive motion 
injury and carpal tunnel syndrome. It was said that the 
veteran's job was exacerbating her symptoms.  

During a January 2001 RO hearing before the undersigned Board 
member the veteran said that she did a considerable amount of 
typing during service and she had been told by her doctor 
that her carpal tunnel syndrome was a repetitive motion 
injury.  The veteran said that she complained about her wrist 
pain during service, but was never treated for it while in 
the military, except with splints.  She said that her wrists 
had continued to deteriorate since her discharge from service 
with wrist pain, as well as pain, numbness, and weakness in 
the fingers.  She reported that she had been treated 
privately for carpal tunnel syndrome since 1996 and she said 
that she had surgery performed on her right wrist in August 
1999.  

The Board notes that while the veteran's service medical 
records do show treatment for bilateral wrist symptoms during 
service, nerve conduction studies performed shortly before 
her discharge did not show findings of carpal tunnel syndrome 
in either wrist.  In addition, carpal tunnel syndrome was not 
found on a VA examination conducted in February 1996, about 
10 months after service discharge.  On the other hand, the 
Board notes that the possibility of carpal tunnel syndrome 
was raised in service and the post service private clinical 
records show a diagnosis of bilateral carpal tunnel syndrome.  
Consequently the Board believes that the veteran should be 
afforded a VA orthopedic examination to determine the 
etiology of her currently diagnosed bilateral carpal tunnel 
syndrome.  In addition, it is apparent that additional 
private clinical records are in existence which are relevant 
to the veteran's claims for service connection for a right 
wrist disorder and a left wrist disorder.  Such records 
should be obtained prior to further appellate consideration 
of these issues.  See Schafrath v. Derwinski, 1 Vet. App 589 
(1991)

In regard to the veteran's claim for service connection for a 
chronic gastrointestinal disorder, the Board notes that the 
veteran was seen in January 1986, during service, for the 
evaluation of pressure, tenderness, and swelling in the 
abdomen.  The assessment was rule out ulcer.  When seen again 
the following day the assessment was cystitis.  In July 1989, 
the veteran was seen with complaints of nausea and vomiting 
of two days duration.  The assessment was gastroenteritis.  
On follow-up later that month, the gastroenteritis was 
described as improved.  The veteran was seen in December 1991 
for the treatment of gastrointestinal complaints with an 
assessment of gastroenteritis.  

In April 1995 the veteran was again seen for the treatment of 
epigastric pain and a diagnosis of gastritis was reported at 
that time.  When she was seen again in May 1995 for abdominal 
pain, the assessments were abdominal pain, possible irritable 
bowel syndrome, and acute gastroenteritis.  On the veteran's 
examination prior to service discharge in April 1995, a 
clinical evaluation revealed no pertinent abnormalities.  In 
the report of medical history the veteran indicated that she 
had stomach or intestinal trouble.  In the physician's 
summary, acute gastroenteritis was reported. 

On the VA general medical examination in February 1996, it 
was reported that the veteran's gave a history of a single 
episode of gastroenteritis which was said to be manifested by 
a "burning pain."  The veteran indicated that she had been 
hospitalized for three days because of this attack of 
gastroenteritis and she was said to have reported that the 
symptoms resolved without residuals.  Evaluation of the 
digestive system revealed no pertinent findings and the 
diagnoses included status post past history of one episode of 
gastroenteritis.  

Private clinical records reveal that the veteran was seen in 
April 1999 with complaints which included upper abdominal 
pain and occasional nausea after she began taking Anaprox for 
epicondylitis.  The impression was peptic disease, probably 
secondary to Anaprox DS.  The use of Anaprox was discontinued 
at that point and she was started on Prevacid.  When seen the 
following month, it was reported that the veteran's peptic 
symptomatology had acted up since Prevacid was discontinued.  
In August 1999, it was reported that a H. Pylori Titer was 
positive.  

The above evidence indicates that, while the veteran did have 
documented gastrointestinal complaints generally attributed 
to gastroenteritis during service, no gastrointestinal 
pathology was documented on a VA general medical examination 
conducted in February 1996, about 10 months subsequent to 
service discharge.  Beginning in April 1999, the veteran 
again complained of gastrointestinal pathology, but the 
current record indicates that this may have been due to the 
use of a medication for the treatment of a nonservice 
connected elbow disorder.  In view of the above evidence, the 
Board is uncertain whether the veteran currently has chronic 
gastrointestinal disability due to service.  The Board 
believes that a VA gastrointestinal examination should be 
conducted to determine the nature and etiology of the 
veteran's current gastrointestinal complaints.  

The veteran is also seeking service connection for a left hip 
disability.  Review of the service medical records reveals 
that the veteran was seen in December 1987 with complaints of 
a burning pain in the left hip that developed while running.  
An x-ray was reported to be normal.  The assessment was 
muscular strain of the left hip.  During a hospitalization at 
a military facility in late April 1988 for the treatment of 
low back pain it was reported that evaluation of an 
unspecified hip revealed full range of motion with a slightly 
tender greater trochanteric area.  

In the course of the February 1996 VA examination, the 
veteran gave a history of a 1988 fall which resulted in a 
traumatic injury to the "right" hip area with subsequent 
pain in the "right" hip.  She was then said to have 
reported recurrent "left" hip pain which occurred about 
once a month during her menstrual period or if she was 
running.  She denied any hip pain during the examination.  On 
evaluation, there was no tenderness to palpation of the left 
hip and there was no swelling or deformity was noted in 
regard to the hip.  An X-ray of the left hip was said to be 
normal.  At the conclusion of the examination, no diagnosis 
regarding the veteran's left hip was reported and the 
examiner made no comments regarding the relationship between 
the veteran's left hip complaints and service.  

During her January 2001 RO hearing before the undersigned 
Board member, the veteran said that she continued to have 
periodic episodes of pain in the left hip.  In view of the 
veteran's documented left hip complaints during service and 
her current complaints regarding continuing left hip pain, 
the Board believes that the a VA orthopedic examination is 
also necessary to ascertain the nature and etiology of any 
current left hip disability.  

The veteran is currently service connected for chronic pelvic 
inflammation, status post diagnostic laparoscopy, which has 
been evaluated as noncompensable since August 1, 1995, under 
the provisions of 38 C.F.R. § 4.116, Diagnostic Code 7614.  
Under the provisions for Diagnostic Code 7614, fallopian tube 
disease or injury, or adhesions to, including pelvic 
inflammatory disease, is assigned a noncompensable (zero 
percent) rating if productive of symptoms that do not require 
continuous treatment.  A 10 percent rating is assigned under 
Diagnostic Code 7614 if there are symptoms that require 
continuous treatment.  A 30 percent rating is assigned under 
Diagnostic Code 7614 if there are symptoms that are not 
controlled by continuous treatment.  

The Board notes that the veteran was to be given a 
gynecological examination in February 1996, but no report of 
such an examination is in the claims folder.  (As noted 
above, the veteran was scheduled for a gynecological 
examination in July 1998, but it appears that the veteran did 
not receive any notification of this examination.)  Private 
clinical records reflect treatment during the period from 
February 1998 to August 2000 for various disorders, including 
pelvic inflammatory disease and pelvic adhesions.  During the 
January 2001 RO hearing before the undersigned Board member 
the veteran indicated that she had episodes of pain in the 
pelvic region which occurred about four times a year.  She 
said these episodes typically lasted a couple of weeks.  

In view of the veteran's continuing complaints of 
symptomatology due to her service connected pelvic 
inflammatory disease and given that the record does not 
contain a report of a VA gynecological examination, a current 
VA gynecological examination should be conducted prior to 
further appellate consideration of the issue of an increased 
rating for the veteran's service connected pelvic 
inflammatory disease.  

The claimant is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examinations requested in this remand is to obtain 
information or evidence (or both) which may be dispositive of 
the appeal.  

Sec. 3.655 Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the claimant is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

The Board also directs attention to the above discussion of 
the recently enacted legislation entitled the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In view of the significant change in the law, and 
the preceding discussion concerning each of the following 
disabilities, the issues of service connection for left wrist 
and right wrist disorders, service connection for a 
gastrointestinal disability, claimed as gastroenteritis, 
service connection for sinusitis, service connection for a 
left hip disorder and entitlement to a compensable rating for 
pelvic inflammatory disease, currently certified for appeal 
in this case, must also be remanded to the RO so that it can 
again adjudicate these issues in light of this recent 
statutory provision.  

In so doing, the RO should also ensure that all development 
requested below has been undertaken, and ensure that all 
development and notification requirements are in compliance 
with the act.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision in regard to 
the issues of entitlement to entitlement to service 
connection for sinusitis, service connection for left wrist 
and right wrist disorders, service connection for a 
gastrointestinal disability, claimed as gastroenteritis, 
service connection for a left hip disorder and entitlement to 
a compensable rating for pelvic inflammatory disease that are 
currently on appeal at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992).  

In view of the above, this case is REMANDED to the RO for the 
following actions:

1. The RO must review the claims file and 
ensure that all notification and the 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 is completed.  In 
particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 
Sections 3 and 4 of the act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  In 
this regard the RO should contact the 
claimant and inform her of the VA's 
heightened duty to assist her in the 
development of her claims for service 
connection for left wrist and right 
wrist disability, service connection 
for a gastrointestinal disorder 
claimed as gastroenteritis, service 
connection for sinusitis, service 
connection for a left hip disorder, 
and a compensable rating for pelvic 
inflammatory disease under the 
Veterans Claims Assistance Act of 
2000.  The RO should also inform the 
appellant of the various types of 
documentation that can serve as 
evidence in regard to these claims.  

2. The veteran should be contacted and 
asked to provide, to the extent 
possible, the names and addresses of 
all private heath care providers who 
have treated her for pelvic 
inflammatory disease or pelvic 
adhesions, sinusitis, any 
gastrointestinal disorder, any left 
wrist or right wrist disorders and any 
left hip disability from the time of 
her discharge from service in 1995 to 
the present.  When the veteran 
responds, and provides any necessary 
authorizations, the named health care 
providers should be contacted and 
asked to provide copies of all 
clinical records documenting such 
treatment that are not already of 
record.  (These records should 
especially include all clinical 
records documenting the veteran's 
treatment for wrist disability from 
Frank McCue, M.D., at the University 
of Virginia Medical Clinic Health 
Sciences, including all records 
regarding the right carpal release 
performed by Doctor McCue in August 
1999.)  All records obtained should be 
associated with the claims folder.  

3. The RO should obtain a copy of the 
report of the sinus x-ray, if in 
existence, performed in connection 
with the VA general medical 
examination of February 1996.  The RO 
should also obtain copies of any 
gynecological and neurological 
evaluations performed during the 
February 1996 VA general medical 
examination.  If obtained, the report 
of the sinus x-ray, and the reports of 
any gynecological and neurological 
evaluations should be associated with 
the claims folder.

4. The RO should then carefully review 
all evidence obtained pursuant to the 
development requested above.  In the 
event these records suggest the 
presence of other sources of relevant 
evidence, such leads should be 
followed to their logical conclusion.  

5. Then, the veteran should be afforded a 
VA orthopedic examination to determine 
the nature and etiology of all 
disabilities affecting her wrists and 
her left hip.  All necessary special 
studies, to include x-rays of the 
wrists and left hip and, if necessary, 
electroneuromyography studies of her 
wrists should be performed and all 
pertinent clinical findings reported 
in detail.  The claims folder must be 
made available to the examining 
physician so that the pertinent 
medical records may be studied in 
detail.  In the report of the 
examination, the examiner should state 
that the claims folder has been 
reviewed.  A detailed history of any 
disabilities affecting the wrists and 
left hip should be obtained.  After 
physical evaluation, and a review of 
the claims folder, the examiner should 
render his medical opinion in regards 
to whether it is at least as likely as 
not that any disability of the wrists 
and left hip found during the 
examination had its onset during the 
veteran's service or was otherwise 
related to service.  If no disability 
affecting the left hip or either or 
both wrists is observed on 
examination, the physician should 
state that no such disabilities were 
found.  Any commentary less clear than 
this should be avoided.  

6. The veteran should also be afforded a 
VA ear, nose and throat examination to 
determine if she currently suffers 
from sinusitis and, if so, the 
etiology of this disorder.  All 
necessary special studies, to include 
an x-rays of the sinuses should be 
performed and all pertinent clinical 
findings reported in detail.  The 
claims folder must be made available 
to the examining physician so that the 
pertinent medical records may be 
studied in detail.  In the report of 
the examination, the examiner should 
state that the claims folder has been 
reviewed.  A detailed history of any 
sinusitis found on the examination 
should be obtained.  After physical 
evaluation, and a review of the claims 
folder, the examiner should render his 
medical opinion in regards to whether 
it is at least as likely as not that 
any sinusitis found during the 
examination had its onset during the 
veteran's service or was otherwise 
related to service.  If no sinusitis 
is observed on examination, the 
physician should state that no such 
disability was found.  Any commentary 
less clear than this should be 
avoided.  

7. The veteran should also be afforded a 
VA gastrointestinal examination to 
determine the nature and etiology of 
the veteran's gastrointestinal 
symptomatology.  All necessary special 
studies should be performed and all 
pertinent clinical findings reported 
in detail.  The claims folder must be 
made available to the examining 
physician so that the pertinent 
medical records may be studied in 
detail.  In the report of the 
examination, the examiner should state 
that the claims folder has been 
reviewed.  A detailed history of any 
gastrointestinal disability found on 
the examination should be obtained.  
After physical evaluation, and a 
review of the claims folder, the 
examiner should render his medical 
opinion in regards to whether it is at 
least as likely as not that any 
gastrointestinal disability found 
during the examination had its onset 
during the veteran's service or was 
otherwise related to service.  If no 
gastrointestinal disability is found 
on the examination, the physician 
should state that no such disability 
was found.  Any commentary less clear 
than this should be avoided.  

8. The veteran should also be afforded a 
VA gynecological examination to 
determine the current degree of 
severity of the veteran's service 
connected pelvic inflammatory disease.  
All necessary special studies should 
be performed and all pertinent 
clinical findings reported in detail.  
The claims folder must be made 
available to the examining physician 
so that the pertinent medical records 
may be studied in detail.  In the 
report of the examination, the 
examiner should state that the claims 
folder has been reviewed.  After the 
physical examination and a careful 
review of the clinical record, the 
examiner should express a medical 
opinion, with complete rationale in 
regard to whether the veteran's 
service connected pelvic inflammatory 
disease results in symptomatology that 
does not require continuous treatment 
or; symptomatology that does require 
continuous treatment or; 
symptomatology that is not controlled 
by continuous treatment.  

9. Thereafter, the RO should review the 
reports of the above VA orthopedic 
examination, VA ear, nose and throat 
examination, VA gastrointestinal 
examination, and VA gynecological 
examinations to ensure that the 
examiners has complied with the 
instructions of this remand.  

10. Then, the RO should readjudicate the 
veteran's claims for service 
connection for sinusitis, service 
connection for left wrist and right 
wrist disorders, service connection 
for a gastrointestinal disability, 
claimed as gastroenteritis, service 
connection for a left hip disorder, 
and entitlement to a compensable 
rating for pelvic inflammatory 
disease.  In the case of the issue of 
entitlement to a compensable rating 
for pelvic inflammatory disease, 
staged ratings if applicable should be 
considered as required by Fenderson v. 
West, 12 Vet. App. 119 (1999).  If any 
of these benefits remain denied, the 
veteran and her representative should 
be provided a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.  The case 
should then be returned to this Board 
for further appellate consideration, 
if otherwise appropriate.  

No action is required of the veteran until she is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clarifying clinical evidence and to comply with 
the Veterans Claims Assistance Act of 2000.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY R. ROBIN
	Member, Board of Veterans' Appeals



 



